Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Third Century Bancorp on Form 10-QSB for the period ending March 31, 2007 as filed with the Securities and Exchange Commission (the “Report”), I, Robert D. Heuchan, Chief Executive Officer of Third Century Bancorp, certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operation of Third Century Bancorp. /s/ Robert D. Heuchan Robert D. Heuchan President, Chief Executive Officer (Principal Executive Officer) May 4, 2007 The foregoing certification is being furnished solely pursuant to 18 U.S.C. § 1350 and is not being filed for any other purpose.
